DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 28 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hanson et al. (US 2011/0160654, cited previously and hereinafter 'Hanson') in view of Buxton et al. (US 2012/0218404 A1, hereafter ‘Buxton’).
As to claim 28, Hanson discloses a method of operating a supplemental device (402 + responsive device 410 and electronic parts directly associated therewith – see Fig. 24, para 0216) attached to an injection device (401), the method comprising: detecting, using an optical sensor, one or more symbols (colors, grey scale, or bar code) on the injection device (see para 0031, claim 41), examining the one or more symbols to determine that the supplemental device is not aligned with the injection device (see para 0031, 0182, 0216, 0225, 0234, 0236, claim 14 of Hanson); and transitioning, by the supplemental device, to an incorrect alignment state in response to determining, using the optical sensor, that the supplemental device is not aligned with the injection device (see at least para 0225 which teaches “the drive device 44 may be inoperable unless the first part 401 and the second part 402 are operatively engaged properly (i.e., aligned and/or connected properly)” and para 0234 which teaches “the control electronics 414 or 52 may provide a suitable control signal to activate an indicator device 420”).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified the sensor of Hanson to include an OCR module based off the teachings of Buxton. One would have been motivated to do so as Buxton demonstrates how OCR can be used as a type of matching tool (i.e. one having ordinary skill in the art could have applied an OCR image matching tool as part of the sensor means taught by Hanson) (see para 0048 of Buxton).

As to claim 29, Hanson discloses a computer program comprising machine readable instructions (the following limitations described by Hanson can be considered a computer program inasmuch as the instant specification describes in para [0091] as the operations performed by Hanson must necessarily contain instructions read by control electronics 414 and/or 52 of Hanson) that, when executed by a processor arrangement (responsive device 410 and electronic parts directly associated therewith – see Fig. 24, para 0216) of a supplemental device (402) attachable to an injection device (401), cause the supplemental device to perform a method comprising: detecting, using an optical sensor, one or more symbols (colors, greyscale, or bar code) on the injection device (see para 0031, claim 41), examining the one or more symbols to determine that the supplemental device is not aligned with the injection device (see para 0031, 0182, 0216, 0225, 0234, 0236, claim 14 of Hanson); and transitioning to an incorrect alignment state in response to determining that the supplemental device is not aligned with the injection device (see at least para 0225 which teaches “the drive device 44 may be inoperable unless the first part 401 and the second part 402 are operatively engaged properly (i.e., aligned and/or connected properly)” and para 0234 which teaches “the control electronics 414 or 52 may provide a suitable control signal to activate an indicator device 420”).
Hanson is silent to the optical sensor comprising an OCR module. Buxton however discloses using OCR to compare a captured image with known optical characters to determine if the captured image includes one or more of the known optical characters (see para 0048).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified the sensor of Hanson to include an OCR module based .

Claims 17, 23, 24, and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cirillo et al. (US 2010/0286612 A1, cited previously and hereinafter 'Cirillo') in view of Hanson, and further in view of Buxton.
	As to claim 17, Cirillo discloses a supplemental device (130) for attachment to an injection device (110; see Figs. 1, 5-18), the supplemental device comprising: a display (132); a processor arrangement (electronics assembly; see at least abstract, para 0008); and an optical sensor (“micro optics subsystem”) configured to detect one or more symbols on the injection device (see abstract, para 0009, 0055, 0062, disclosing micro optics subsystem having a dial reader to take one or more images of a dosage dial of the prefabricated injection pen, and an imaging subsystem communicatively coupled to the electronics assembly to recognize characters in the images taken by the dial reader).
	Cirillo is silent to the optical sensor configured to detect one or more symbols on the injection device for determining when the supplemental device is not correctly aligned with the injection device and wherein the processor arrangement is configured to: examine the one or more symbols detected using the optical sensor to determine when the supplemental device is not correctly aligned with the injection device, and when it is determined using the optical sensor that the supplemental device is not correctly aligned with the injection device, cause transition of the supplemental device to an incorrect alignment state. Hanson discloses alignment systems and methods and teaches using various types of sensors to detect alignment between different components (see para 0030-0035, 0183, 0234). Hanson then uses a processor arrangement (control electronics), to cause transition to incorrect alignment state (see at least para 0225 which teaches “the drive device 44 may be inoperable unless the first part 401 and the second part 402 are operatively engaged properly (i.e., aligned and/or connected properly)” and para 0234 which teaches “the control electronics 414 or 52 may provide a suitable control signal to activate an indicator device 420”). Hanson additionally teaches that its sensor can include an optical 
Cirillo/Hanson are silent to the optical sensor comprising an OCR module. Buxton however discloses using OCR to compare a captured image with known optical characters to determine if the captured image includes one or more of the known optical characters (see para 0048). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified the sensor of Cirillo/Hanson to include an OCR module based off the teachings of Buxton. One would have been motivated to do so as Buxton demonstrates how OCR can be used as a type of matching tool (i.e. one having ordinary skill in the art could have applied an OCR image matching tool as part of the sensor means taught by Hanson) (see para 0048 of Buxton).

As to claim 23, Cirillo in view of Hanson and Buxton teaches the supplemental device as claimed in claim 17 as described above. Cirillo is silent to wherein the optical sensor further comprises a photometer. Hanson however teaches wherein its optical sensor can include a photometer (see para 0031 which teaches “the optical sensor may comprise at least one of a color detector and a grayscale detector”). Therefore, it would have been further obvious to one having ordinary skill in the art, when modifying Cirillo in view of Hanson, to further do so such that the optical sensor comprises a photometer. 
As to claim 24, Cirillo in view of Hanson and Buxton teaches the supplemental device as claimed in claim 17 as described above. Cirillo further teaches wherein its optical sensor is configured to act as a dose dialed detector (see at least abstract, para 0009, 0062; the imaging subsystem of Cirillo is part of a dosage dial reader that is configured to as a dose dialed detector).
As to claim 27, Cirillo in view of Hanson and Buxton teaches a system comprising the supplemental device and the injection device as claimed in claim 17 (see above rejection of claim 17, the system being interpreted as the fully assembled version of Cirillo that has been modified by Hanson and Buxton).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cirillo in view of Hanson and Buxton as applied to claim 17 above, and further in view of Morgan et al. (US 2010/0010443 A1, cited previously and hereinafter 'Morgan').
As to claim 18, Cirillo in view of Hanson and Buxton teaches the supplemental device as claimed in claim 17 as described above, but is silent to wherein the supplemental device comprises a detection switch for determining whether the supplemental device is mounted on the injection device, and wherein the processor arrangement is configured, when the supplemental device is not mounted on the injection device, to cause transition of the supplemental device to an unmounted state.
Morgan discloses wherein a supplemental device (all parts within and on housing 10 except barrel 14) comprises a detection switch (20) for determining whether a supplemental device (barrel 14) is mounted on the injection device (para 0018-0021), and wherein the processor arrangement is configured, when the supplemental device is not mounted on the injection device, to cause transition to an unmounted state (see at least para 0019, 0021, 0027 – the sensor, which is in communication with the processor system, detects even the slight withdrawal of barrel 14, this state being interpreted as an unmounted state).
It would have been obvious to one having ordinary skill in the art before the date of invention to modify Cirillo/Hanson/Buxton in view of Morgan to further be configured such that the supplemental .

Claims 19-21 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cirillo in view of Hanson, Buxton and Morgan as applied to claim 18 above, and further in view of Kamen et al. (US 2007/0219480 A1, cited previously and hereinafter 'Kamen').
As to claim 19, Cirillo in view of Hanson, Buxton and Morgan teaches the supplemental device as claimed in clam 18 as described above, but is silent to wherein the supplemental device comprises a battery, and wherein the processor arrangement is configured, to cause transition of the supplemental device to a low battery state in response to a determination that a battery level of the battery is below a threshold level.
Kamen teaches fluid delivery pump systems that use batteries and teaches transitioning its systems to a low battery state in response to a determination that a battery level of the battery is below a threshold level (wherein the transitioning includes providing alarm outputs or causing the system to use a backup electrical power source) (see para 0024).
It would have been obvious to one having ordinary skill in the art to modify Cirillo/Morgan/Hanson with Kamen such that the supplemental device comprises a battery, and wherein the processor arrangement is configured, to cause transition of the supplemental device to a low battery state in response to a determination that a battery level of the battery is below a threshold level. One would have been motivated to do so in order to transition the supplementary device into a state which uses a backup power source and/or alerts a user of a low battery (see para 0024 of Kamen).


As to claim 21, Cirillo in view of Hanson, Morgan, Buxton, and Kamen teaches the supplemental device as claimed in claim 20 as described above. Cirillo further discloses wherein in the default state, the supplemental device is configured to display information relating to a last use of the injection device (see para 0034, 0038 of Cirillo).
As to claim 26, Cirillo in view of Hanson, Buxton, Morgan and Kamen teaches the supplemental device as claimed in claim 20 as described above. While Cirillo is silent to the limitations of claim 26, Hanson teaches causing its device to remain in an incorrect alignment state until determination that parts of its device are correctly aligned (see para 0183, 0225, 0234 of Hanson). It thus would have been obvious to one having ordinary skill in the art to further modify Cirillo/Hanson/Buxton/Morgan/Kamen such that wherein the processor arrangement is configured, when the supplemental device is in the incorrect alignment state, to cause the supplemental device to remain in the incorrect alignment state until determination that the supplemental device is correctly aligned with the injection device. One would have been motivated to do so in order to ensure the supplemental device of Cirillo (as modified above) is properly aligned with the injection device before injection is performed (see para 0183, 0225, 0234 of Hanson).

Claim 25 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cirillo in view of Hanson and Buxton as applied to claim 17 above, and further in view of Hjertman et al. (US 2002/0032429 A1, cited previously and hereinafter 'Hjertman').
As to claim 25, Cirillo in view of Hanson and Buxton teaches the supplemental device as claimed in claim 17 as described above, but is silent to wherein the optical sensor is configured to 
Hjertman teaches use of a sensor system arranged to detect at least one predetermined property of the container or its content, including a type of medicament (see abstract, para 0047, 0048, 0066-0069).
It would have been obvious to one having ordinary skill in the art to modify Cirillo/Hanson/Buxton with Hjertman such that the optical sensor is configured to determine one or both of a type of the injection device or a type of medicament contained in the injection device. One would have been motivated to do so in order to ensure that a proper/intended medicament is within the injection device (see abstract, para 0047, 0048, 0066-0069 of Hjertman).

Response to Arguments
Applicant’s arguments submitted 8/6/21 have been considered. While the examiner agrees that Cirillo and Hanson are silent to wherein the optical sensor comprises an OCR module, the amendments to the claims have resulted in the use of the Buxton reference which teaches use of OCR.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783